       Case 1:17-cv-09554-AKH Document 303 Filed 10/03/19 Page 1 of 1
        Case 1:17-cv-09554-AKH Document 302 Filed 10/02/19 Page 1 of 1
                                                                                   Fegan Scott, LLC
                                                                                   ATTORNEYS AT LAW




12 fega11scoU
                                                                                   150 S. Wacker Dr., 24th floor
                                                                                   Chicago, IL 60606
                                                                           PHONE   312.741.1019
                                                                             FAX   312.264.0100
                                                                                   beth@feganscott.com




                                                  October 2, 2019


 Via ECF
 Hon. Alvin K. Hellerstein
 United States District Judge
 Daniel Patrick Moynihan
 United States Courthouse
 500 Pearl St., Courtroom 14D
 New York, NY 10007-1312

               Re: Geiss v. The Weinstein Company et al., No. 17-cv-9554 (S.D.N.Y.)

 Dear Judge Hellerstein:

        Plaintiffs respectfully request that the Court reschedule the Status Conference set
 for October 4, 2019 at 10:00 a.m., because I will be out of the country. I have conferred
 with counsel for Harvey Weinstein, Elior Shiloh, who does not object to this request.
 All parties are available on Tuesday, October 8, 2019 or Thursday, October 10, 2019 at
 the Court's convenience. This is Plaintiffs' first request to reschedule the Conference.

        Alternatively, I respectfully request the opportunity to attend the October 4, 2019
 status conference by telephone.

                                           Respectfully,

                                           Isl Elizabeth A. Fegan

                                           Elizabeth A. Fegan
                                           Managing Member


 cc.    All counsel of record (via ECF)
